DETAILED ACTION
Claims 1-2, 4-6, 8-9, 11-13 and 15 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/30/31, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Scheiner et al. (Pub. No. US 2019/0294525 A1) [0113] lines 1-10 which is able to train the neural network based on results, viewed as previous results of the neural network where the teachings of Merritt Col. 13 lines 60-67 and Fig. 5 which shows test results in an excel file thus viewed as a report format where the results are able to reflect a plurality of information including results, viewed as performance results of the tested API and result feedback this is viewed as includes the performance results, viewed as a form of indication of success or failure of the test, of the already tested API information, and without further detail of the type of execution statistics being considered the results can be viewed as showing results as basic binary statistic information of the execution success or failure.

Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. 

With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, first it should be noted that this limitation is new and Huang was not cited to discloses this specific limitation, however it can be seen in the teachings of Merrit Col. 2 lines 61-67, Col. 5 lines 23-33 and lines 56-60 and Col. 11 lines 12-14 which is able to show the specifics of an API prediction model that can utilize neural networks and based on the input API information, viewed as including specification and function information, can generate a likelihood/probability output of the most effective test to execute thus viewed as test scripts where the specifics of the input into the neural network being in vector format is seen in the teachings of Kalluri Col. 3 lines 61-65 and Col. 11 lines 8-14 showing the specifics of translation of information into vector representation and using it for input into a machine learning system.
As to argument 2, it is unclear where the comments of the limitation enables the selecting and executing the test script with the highest probability value to test and validate the specific API as this limitation is directed to determining and minimizing the error using specific techniques,  This is seen in the teachings of Vantrease [0035] lines 7-11 and [0064] lines 7-12 which shows that observer output are compared to expected .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt (Patent No. US 10,990,516 B1), in view of Chauhan et al. (Pub. No. US 2019/0171553 A1), in view of Vantrease et al. (Pub. No. US 2019/0294413 A1) in view of Kalluri et al. (Patent No. US 10,680,841 B1), in view of Huang et al. (Patent No. 5,566,273), and further in view of Scheiner et al. (Pub. No. US 2019/0294525 A1).

As to claims 1 and 15, Merritt discloses a method for automated testing of an Application Program Interface (API), the method comprising: receiving, by an API testing system, a test requirement data indicating to be tested functionalities to test an API from a first database (Merritt Col. 2 lines 29-34, Col. 4 lines 24-30 Col. 5 lines 23-33 and lines 56-60, Col. 8 lines 6-11 and Col. 11 lines 12-14; which shows being able to select/receive test suite information viewed as the test requirement data for testing of an API with the database storing the information to facilitate API evaluation thus viewed as can store the test suite information where the testing the input API can include API specification that can reflect function);
wherein the artificial neural network comprises an input layer that receives a first set of vectors indicating to be testing functionalities of the API and an output layer that outputs a probability value indicating which test script among the one or more test scripts is suited for testing the API (Merrit Col. 2 lines 61-67, Col. 5 lines 23-33 and lines 56-60 and Col. 11 lines 12-14; which is able to show the specifics of an API prediction model that can utilize neural networks and based on the input API information, viewed as including specification and function information, can generate a likelihood/probability output of the most effective test to execute thus viewed as test scripts where the specifics of the input into the neural network being in vector format is seen specifically discloses below showing the specifics of translation of information into vector representation and using it for input into a machine learning system)
wherein the test report comprises: performance results of the already tested APIs, test execution statistics, and execution status indicating success or failure of the one or more test scripts used for the already tested APIs (Merritt Col. 13 lines 60-67 and Fig. 5; which shows test results in an excel file thus viewed as a report format where the results are able to reflect a plurality of information including results, viewed as performance results of the tested API and result feedback this is viewed as includes the performance results, viewed as a form of indication of success or failure of the test, of the already tested API information, and without further detail of the type of execution statistics being considered the results can be viewed as showing results as basic binary statistic information of the execution success or failure)
 wherein the one or more test scripts are further selected based on the probability value associated with the one or more test scripts, wherein a highest probability value is selected to be executed (Merritt Col. 11 lines 12-16; which shows the ability to select the most effective test that is a prediction tied to the likelihood for the selected test, thus viewed as test with a highest probability/likelihood value are selected as viewed as most likely to be effective);
executing, by the API testing system, the one or more test scripts with the highest probability value to test and validate the API (Merritt Col. 4 lines 24-30Col. 10 lines 48-54 and Col. 11 lines 12-16; which shows the selection for execution of the test, test predicted to be most effective, viewed as highest likelihood test for testing/validation of the API).

Merritt does not specifically disclose selecting, by the API testing system, one or more test scripts from a plurality of test scripts stored in a second database based on outputs generated using artificial neural network.

However, Chauhan discloses selecting, by the API testing system, one or more test scripts from a plurality of test scripts stored in a second database based on outputs generated using artificial neural network (Chauhan [0012] lines 2-3, [0017] lines which shows the test scripts associated with testing are stored in a database and access where the batch job testing is executed based on machine learning where the test cases that are part of the execution are based in part on received test requirement where the output of the testing is feedback to improve the accuracy of testing, where the test results can be used as feedback, such as adjusting test case requirements where these additional test case requirements acts as further selection for test cases to meet these new case requirements, that can affect the confidence level associated with the test case for the specifics of the confidence level where the confidence level may be determined based in part of the test results information and where it is viewed that the outcome of deep learning including neural network machine learning is always a form of probability to make predictions thus can be viewed that the outputs are indicative of a probability information of results where the machine learning algorithms are viewed as including those of neural networks where it is disclosed specifically above the specifics of an API testing system).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chauhan showing the specifics of a machine learning testing system into the API testing system of Merritt, for the purpose of incorporating machine learning algorithms to continually improve the accuracy and efficiency of testing, as taught by Chauhan [0005] and [0070]. 



However Vantrease discloses wherein during training the outputs are compared with an expected output to determine an error which is further minimized using a gradient descent technique in a back-propagation algorithm by modifying a plurality of weights associated with the artificial neural network (Vantrease [0035] lines 7-11 and [0064] lines 7-12; which shows that observer output are compared to expected output to determine error associated with the neural network where the output error can be minimized using back propagation with gradient descent technique to adjust/update weights associated with the neural network information for a given set of inputs thus viewed can be done with the training input information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Vantrease showing the specifics of weighted adjustment to a neural network associated with errors, into the neural network system of Merritt as modified by Chauhan, for the purpose of increasing usability by being able to minimize error associated with the use of the neural network, as taught by Vantrease [0035] lines 7-11.



However Kalluri discloses translating, by the API testing system, the test requirement data into a first set of vectors, where the inputs to the neural network is the first set of vectors (Kalluri Col. 4 lines 61 - 65 and Col 11 lines 8-14; which shows the translation of input data for machine learning model into vector representation of that information where the vector representation is used as input into the machine learning system, where it is disclosed above that information for translation can be viewed as test requirement/rules data for an API testing system).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kalluri, showing the translation to a vector representation for machine learning, into the machine learning testing system of Merritt as modified by Chauhan and Vantrease, for the purpose of having a uniform representation of information thus improving the ease of machine learning for training and recognizing differences of information as taught by Kalluri Col. 2 lines 14-21 and Col. 11 lines 8-14.

Merritt as modified by Chauhan and Vantrease and Kalluri does not specifically disclose wherein the artificial neural network is trained based on a supervised learning algorithm using the first database as input and the second database associated with the API testing system as expected output.

However, Huang discloses wherein the artificial neural network is trained based on a supervised learning algorithm using the first database as input and the second database associated with the API testing system as expected output (Huang Col. 3 lines 63-64, Col. 5 lines 6-12 and 16-18 and Fig. 2; which shows the supervised training of the neural network that is based off received input vector information and target output vector information, which as disclosed above can be viewed as including the test requirements/rules for input and the test cases/test scripts associated with the output).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Huang showing the supervised training of the neural network into the machine learning testing system of Merritt as modified by Chauhan and Vantrease and Kalluri, for the purpose of training with known information thus results are more accurate and reliable, as taught by Huang Col. 3 lines 53-50 and Col. 5 lines 6-12.

Merritt as modified by Chauhan, Vantrease, Kalluri and Huang does not specifically disclose wherein the artificial neural network is further trained by: performing the supervised learning algorithm on already tested APIs and re-stored test report generated for the already tested APIs, and wherein the pre-stored test report comprises: performance results of the already-tested APIs, test execution statistics and execution status indicating success or failure of the one or more test scripts used for the already tested APIs.

which is able to train the neural network based on results, viewed as previous results of the neural network thus viewed as also including the associated input, thus in light of above disclosed current input can be viewed as already tested APIs, where the teachings where the specifics of the supervised learning algorithm can be seen disclosed specifically above and where the specifics of what is including in a test report viewed as showing the results, statistics and status can also be seen specifically disclose above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Scheiner showing the user of stored results in the training of the neural networks, into the neural network system of Merritt as modified by Chauhan and Vantrease, Kalluri and Huang for the purpose of increasing usability by helping to increasing the neural networks ability to recognize specific patterns in the resulting data, as taught by Scheiner [0114] lines 6-12

As to claim 2 Merritt as modified by Chauhan, Vantrease does not specifically disclose however Kalluri discloses wherein translating the received test requirement data into the first set of vectors is based on a word to vector model (Kalluri Col. 11 lines 8-14 which 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kalluri, showing the translation to a vector representation for machine learning, into the machine learning testing system of Merritt as modified by Chauhan and Vantrease, for the purpose of having a uniform representation of information thus improving the ease of machine learning for training and recognizing differences of information as taught by Kalluri Col. 2 lines 14-21 and Col. 11 lines 8-14.

As to claim 4, Merritt discloses wherein the one or more test scripts comprises one or more test scenarios (Merritt Col. 6 lines 38-42; which shows that the test suite comprises a plurality of test scenarios).

As to claim 5, Merritt discloses wherein validating the API comprises comparing a result of executing one or more test scenarios from the one or more test scripts with expected result (Merritt Col. 4 lines 24-27; which shows the specifics of validating testing based on comparison of information, where it is disclosed specifically above the specifics of comparing actual output with the expected output).

As to claim 6, Merritt discloses generating a plurality of test reports based on the validation of the API, (Merritt Col. 13 lines 60-67 and Fig. 5; which shows test results in an excel file thus viewed as a report format thus viewed as showing the plurality of test reports can be generated for a plurality of test results).

As to claim 8, Merritt as modified by Chauhan and Vantrease and Kalluri discloses an API testing system for automated testing of an Application Program Interface (API), the API testing system comprises: a processor (Merritt Col. 9 lines 9-13); and
a memory communicatively coupled to the processor, wherein the memory stores the processor executable instructions, which, on execution, causes the processor to (Merritt Col. 9 lines 9-13):

The remaining limitations of claim 8 are comparable to claim 1 above and rejected under the same reasoning.

As to claim 9, it is comparable to claim 2 above and rejected under the same reasoning.

As to claim 11, it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 12, it is comparable to claim 5 above and rejected under the same reasoning.

As to claim 13, it is comparable to claim 6 above and rejected under the same reasoning.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/JAE U JEON/Primary Examiner, Art Unit 2193